DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/21/2022 have been fully considered and are persuasive but moot in view of the new grounds of rejection as detailed below.  As the new grounds of rejection was not necessitated by amendment, the present office action is non-final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4,7-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2019/0140086 A1 to Chikamatsu, “Chikamatsu”, in view of U.S. Patent Application Publication Number 2019/0181232 A1 to Mizue et al., “Mizue”.
Regarding claim 1, Chikamatsu discloses a semiconductor apparatus comprising a planar transistor (e.g. FIG. 1A,1B, FIG. 3), wherein the planar transistor comprises a source electrode (5, ¶ [0042], a gate electrode (4, ¶ [0043]), a drain electrode (3, ¶ [0043]), and a plurality of field plates (8, 59, 60, ¶ [0043],[0052]), wherein the source electrode (5) and the plurality of field plates (8, 59, 60) are coupled via a plurality of coupling lines (FIG. 1A coupling line arch of 8 in nonactive region 11, ¶ [0052] “[…] the second source field plate 59 and the third source field plate 60 may also be defined in the shape of an arch that is similar to the first source field plate 8 and contacted in the nonactive region 11 to the source electrode 5 at a position different from that of the source contact 23") on the outside of an active region (Fig. 1A Active region 10) of the planar transistor,
wherein the plurality of field plates (8, 59, 60) are provided with different heights (as pictured),
wherein the source electrode (5) and the plurality of field plates (8, 59, 60) extend in a first direction on the active region.
	Chikamatsu fails to clearly teach in sufficient detail (¶ [0052]) wherein the plurality of coupling lines has portions extending in a second direction perpendicular to the first direction and the portions overlap each other.
Mizue teaches (e.g. Fig. 16) wherein two coupling lines (portion of 35 contacting 25d,22d and portion of 35e contacting 25d,22d) have portions extending in the second direction (laterally, see Examiner-annotated figure below) perpendicular to a first direction and the portions overlap each other (as pictured):

    PNG
    media_image1.png
    759
    596
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Chikamatsu with the overlapping field plate coupling lines as taught by Mizue in order to form the field plate interconnections without running closer to the drain interconnection thereby decreasing parasitic capacitance of the drain interconnection (Mizue ¶ [0004],[0059]-[0061]) and/or since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention;
wherein in the instant case it would have been obvious to apply the known technique of having overlapping coupling lines as exemplified by Mizue to the device of Chikamatsu with the predictable and desired result of forming suitable field plate coupling lines.

Regarding claim 4, Chikamatsu in view of Mizue yields the semiconductor apparatus according to claim 1, and Chikamatsu further teaches (FIG. 3) wherein the height of each of the plurality of field plates (8, 59, 60) becomes larger (as pictured) as the distance between the field plate and the gate electrode (4) becomes greater.

Regarding claim 7, Chikamatsu in view of Mizue yields the semiconductor apparatus according to claim 1, and Chikamatsu further teaches wherein the planar transistor (e.g. FIG. 1A) has a multi-finger structure (multiple fingers extending along length of Active region 10 as pictured).

Regarding claim 8, Chikamatsu in view of Mizue yields the semiconductor apparatus according to claim 1, and Chikamatsu further teaches wherein the planar transistor is structured as any one from among a GaN-HEMT (High Electron Mobility Transistor) (¶ [0055],[0002],[0027],[0029]).

Regarding claim 9, Chikamatsu in view of Mizue yields the semiconductor apparatus according to claim 1, and Chikamatsu further teaches having a MIS (Metal Insulator Semiconductor) structure in which an insulating film (27 and 33, ¶ [0057],[0063]) is formed between the gate electrode (4) and an epitaxial substrate (2).

Claims 1,2,4,8,10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2008/0272443 A1 to Hoshi et al., “Hoshi”, in view of U.S. Patent Application Publication Number 2019/0181232 A1 to Mizue et al., “Mizue”.
Regarding claim 1, Hoshi discloses a semiconductor apparatus (e.g. FIG. 19) comprising a planar transistor,
wherein the planar transistor comprises a source electrode (1, ¶ [0069]), a gate electrode (2), a drain
electrode (3), and a plurality of field plates (6, 8, 9, all connected to source ¶ [0068]-[0074]),
wherein the source electrode (1) and the plurality of field plates are coupled via at least one 
coupling line (see Examiner-annotated figure below) on the outside of an active region of the planar transistor,
wherein the plurality of field plates (6, 8, 9) are provided with different heights,
wherein the source electrode (1) and the plurality of field plates (6, 8, 9) extend in a first direction on the active region (i.e. into and out of the page in FIG. 19).


    PNG
    media_image2.png
    887
    728
    media_image2.png
    Greyscale


Although Hoshi shows one of the coupling lines coupled to the source outside of the active region of the planar transistor (see Examiner-annotated figure above) and Hoshi teaches wherein each of the plurality of field plates (6, 8, 9) are coupled to the source (¶ [0068]), Hoshi fails to clearly show the multiple coupling lines outside of the active region, wherein the plurality of coupling lines has portions extending in a second direction perpendicular to the first direction and portions overlap each other.
Mizue teaches (e.g. Fig. 16) wherein two coupling lines (portion of 35 contacting 25d,22d and portion of 35e contacting 25d,22d) have portions extending in the second direction (laterally, see Examiner-annotated figure below) perpendicular to a first direction and the portions overlap each other (as pictured):

    PNG
    media_image1.png
    759
    596
    media_image1.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Hoshi with the overlapping field plate coupling lines as taught by Mizue in order to form the field plate interconnections without running closer to the drain interconnection thereby decreasing parasitic capacitance of the drain interconnection (Mizue ¶ [0004],[0059]-[0061]) and/or since it has been held in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) that exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention;
wherein in the instant case it would have been obvious to apply the known technique of having overlapping coupling lines as exemplified by Mizue to the device of Hoshi with the predictable and desired result of forming suitable field plate coupling lines.

Regarding claim 2, Hoshi in view of Mizue yields the semiconductor apparatus according to claim 1, and Hoshi further teaches wherein each of the plurality of field plates (6, 8, 9) has a height that is larger (as pictured in FIG. 19) than that of the gate electrode (2).

Regarding claim 4, Hoshi in view of Mizue yields the semiconductor apparatus according to claim 1, and Hoshi further teaches wherein the height of each of the plurality of field plates (6, 8, 9) becomes larger (as pictured) as the distance between the field plate and the gate electrode (2) becomes greater.

Regarding claim 8, Hoshi in view of Mizue yields the semiconductor apparatus according to claim 1, and Hoshi further teaches wherein the planar transistor is structured as a GaN-HEMT (High Electron Mobility Transistor) (¶ [0024],[0066]).

Regarding claim 10, Hoshi in view of Mizue yields the semiconductor apparatus according to claim 1, and Hoshi further teaches having a Schottky structure (¶ [0066]) in which the gate electrode (2) is in contact with an epitaxial substrate (13 is formed of AlGaN through MOCVD which is inherently an epitaxial growth process, ¶ [0026]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/               Primary Examiner, Art Unit 2891